Civil action to recover damages for personal injuries.
At the conclusion of the plaintiff's evidence in chief the court, on motion of defendant, entered judgment of nonsuit and plaintiff appealed.
Plaintiff went to defendant's drug store to get a prescription filled. While waiting, he saw someone, not an employee of defendant, go to a refrigerator in a small storage room adjoining the prescription room and get a Coca-Cola. He went to the refrigerator and got one for himself. After drinking the Coca-Cola he undertook to place the empty bottle on a shelf in the room near an open stairway leading to the basement. In so doing, he fell into the open stairway and suffered certain personal injuries. The room was not open for the accommodation of customers and plaintiff was not invited therein by defendant. Upon this state of facts the judgment must be affirmed on authority of Clark v. Drug Co., 204 N.C. 628, 169 S.E. 217, and Wilson v. Dowtin,215 N.C. 547, 2 S.E.2d 576.
Affirmed.